Citation Nr: 0926961	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals, status post 
open reduction, internal fixation for left ankle fracture, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1988 to April 1991 
and from October 1993 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
confirmed and continued the 10 percent evaluation in effect 
for residuals, status post open reduction, internal fixation 
for left ankle fracture.


FINDING OF FACT

The Veteran's left ankle condition is manifested by 
subjective complaints of pain and objective findings of some 
tenderness and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, status post open reduction, internal fixation for 
left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a February 2008 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letter informed the Veteran of what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  The February 2008 
letter and a September 2008 letter further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  These letters also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
Additionally, the February 2008 letter advised the Veteran of 
how VA assigns an effective date and the type of evidence 
which impacts such.  Finally, the September 2008 letter 
provided relevant rating criteria for evaluating his left 
ankle disability.  The case was readjudicated in January 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, and VA treatment 
records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting to a VA 
examination and providing argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran contends that he is entitled to an increased 
rating for residuals, status post open reduction, internal 
fixation for left ankle fracture.  Such disability has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  He asserts that the symptoms of his 
left ankle disability have worsened.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle, and a 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71, Diagnostic Code 5271 (2008). 
Normal range of motion for the ankle is to 20 degrees for 
dorsiflexion and to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Turning to the evidence, VA treatment records indicate that 
an X-ray of the left foot was taken in January 2006.  It 
showed old posttraumatic open reduction, internal fixation 
changes, and early tibial spurring.   

The Veteran was afforded a VA joints examination in March 
2008.  He reported that his chief complaint is that he has 
pain when he walks on his ankle, particularly in the left 
medial malleolus and the anterior portion.  He said that his 
ankle will swell up, especially with activities that last for 
more than an hour.  He ends up limping because of the pain.  
He is on his feet all day long at work and by the time he 
gets home at night he has pain in his ankle with swelling.  
The pain will usually subside later in the evening if he does 
not engage in any other activities.  He rates the pain as 
6/10.  Usually the swelling is gone by the next morning.  He 
takes medication a couple of times per week.  He also stated 
that his ankle will buckle with pain when he turns a corner 
when he is out shopping.  He denied having incapacitating 
episodes or using assistive devices.  

In the functional assessment, the examiner indicated that the 
Veteran is able to perform personal hygiene without 
assistance.  He is able to lift, pull, and carry.  Pushing 
hurts if he needs to push off with his feet.  He is able to 
squat and kneel but it hurts to get back up.  He can stand 
for approximately 1 hour.  He is able to go up and down 
stairs but tries to avoid them.  His ankle is not bothered by 
driving, riding, or sitting.  He is able to walk on a level 
firm surface for about a half of a mile.  He has pain when he 
walks on uneven ground and he cannot walk as far.  With 
regards to his occupation, the Veteran is a laborer in a 
corrugated box factory.  He is on a concrete floor all day 
long, either standing or walking.  He denied losing any time 
from work in the previous year due to his ankle.  

Upon physical examination, the Veteran walked with a very 
slight limp favoring his left leg.  His joint appeared normal 
on inspection, except for a scar.  He had no deformity or 
effusion.  He did have some darkening of the skin around the 
upper two-thirds of the scar.  The scar is on the lateral 
aspect of the ankle, measuring 8.5 cm by 1 cm vertical.  It 
was flexible, superficial, and nonadherent, with no keloid, 
no breakdown, and caused no interference with movement or 
function.  There was no inflexibility or induration.  The 
Veteran had no pain on motion of the ankle.  He did have some 
tenderness on palpation along the lateral aspect of the 
ankle, particularly along the middle area of the scar but the 
scar itself was not tender.  He had good strength against 
strong resistance in all directions.  The ankle appeared to 
be very stable.  Passive motion revealed dorsiflexion to 20 
degrees and plantar flexion to 20 degrees.  Passive inversion 
was 0 degrees and eversion was 10 degrees.  Active motion 
testing revealed 0 degrees dorsiflexion and 30 degrees 
plantar flexion.  Active inversion was 20 degrees and 
eversion was 10 degrees.  After repetitive flexion and 
extension activities testing for pain, weakness, and 
fatigability, the ankle showed no change in range of motion 
or pain pattern.  X-rays of the left ankle revealed surgical 
plates and screws in the distal left fibula and a screw in 
the distal tibia.  There were two small faint calcifications 
just distal to the tip of the medial malleolus.  There was no 
evidence of soft tissue swelling.  Diagnosis was status post 
open reduction, internal fixation distal fibula with surgical 
plate and screws in place, and no evidence of associated left 
ankle joint degenerative joint disease.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's residuals, status post open 
reduction, internal fixation for left ankle fracture are 
appropriately evaluated as 10 percent disabling.  The 
objective findings of record do not support a finding that 
the Veteran has marked limited motion of the ankle to warrant 
a rating in excess of 10 percent; the Veteran had no pain on 
range of motion and was passively able to dorsiflex to 20 
degrees and plantar flex to 20 degree, and had active plantar 
flexion to 30 degrees, although dorsiflexion was 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  These 
findings, when considered with the passive and active 
findings regarding inversion and eversion and the lack of 
painful motion, reflect moderate limitation of motion.

Consideration has also been given to whether a higher rating 
is warranted for the Veteran's left ankle disability on the 
basis of functional impairment and pain.  The Board 
acknowledges the Veteran's report of pain and swelling of the 
ankle.  However, upon examination, although it was noted that 
the Veteran did have some tenderness on palpation along the 
lateral aspect of the ankle, the VA examiner described the 
ankle joint as normal, except for a scar, and stated that the 
Veteran had no pain on motion of the ankle.  The examiner 
also reported that after repetitive flexion and extension 
activities testing for pain, weakness, and fatigability, the 
ankle showed no change in range of motion or pain pattern.  
Moreover, the Veteran denied losing any time from work due to 
his ankle.  Thus, the 10 percent rating presently assigned 
already takes into account his painful motion, and the 
medical evidence of record does not demonstrate additional 
limitation of motion in response to repetitive motion or 
effects upon his ordinary activity that would support an 
increased evaluation.  See DeLuca, supra; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2008).  

As the Veteran's condition arises from a fracture of the 
tibia, the Board has also considered whether a higher rating 
could be assigned under Diagnostic Code 5262.  However, as 
the evidence does not show nonunion or malunion of the tibia 
or fibula, such Code is not for application.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an increased rating for 
the Veteran's left ankle disability.

The Board has also considered the propriety of a separate 
rating for the Veteran's scar.  However, the evidence does 
not show the scar itself is tender, and it was shown to be 
well healed, causing no functional impairment.  The scar is 
not adherent, and is less than 929 square centimeters.  Thus, 
a separate rating under 38 C.F.R. § 4.118 is not indicated. 

As a final matter, the Board has considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for residuals, status post open 
reduction, internal fixation for left ankle fracture, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


